UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6725


ROYMAD SHAQUIL MCDANIEL,

                    Plaintiff - Appellant,

             v.

JACOB SCOTT SAXON; K-9 MAGNUM; RICHARD A. FINCH, JR.;
ANDERSON CITY POLICE DEPARTMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cv-01939-RMG)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Roymad Shaquil McDaniel, Appellant Pro Se. Stacey Todd Coffee, LOGAN, JOLLY &
SMITH, LLP, Anderson, South Carolina; Steven Michael Pruitt, MCDONALD,
PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Roymad Shaquil McDaniel seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and denying relief on his 42 U.S.C. § 1983 complaint.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on December 2, 2019. McDaniel filed the notice

of appeal, at the earliest, on February 20, 2020. Because McDaniel failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                              2